Citation Nr: 1735740	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO. 13-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a heart condition, to include as due to exposure to herbicides.

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDINGS OF FACT

1. An unappealed September 2009 rating decision denied the Veteran's claim for entitlement to service connection for PTSD. 

2. An unappealed October 2010 rating decision denied the Veteran's petition to reopen a previously denied claim for entitlement to service connection for a heart condition due to herbicide exposure. 

3. The evidence associated with the claims file subsequent to the September 2009 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability. 

4. The evidence associated with the claims file subsequent to the October 2010 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a heart condition. 


CONCLUSIONS OF LAW

1. The September 2009 rating decision denying the Veteran's claim for service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The October 2010 rating decision denying the Veteran's petition to reopen his previously denied claim for service connection for a heart condition, to include as due to exposure to herbicides, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3. New and material evidence has not been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include PTSD, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart condition, to include as due to exposure to herbicides, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed a letter in August 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. The letter also informed the Veteran of the reasons for the prior denial and the unique character of the new and material evidence that must be presented to reopen the claims.

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided a VA examination with respect to the claim for a psychiatric disability. The examination report adequately provides the findings necessary to a resolution to the appeal. Although a VA examination was not provided in connection with the heart condition claim, the Board notes that the duty to provide an examination does not apply to a petition to reopen a finally adjudicated claim without the receipt of new and material evidence. 38 C.F.R. § 3.159(c)(4)(iii); see also Anderson v. Brown, 9 Vet. App. 542, 546 (1996). As discussed in detail below, the Veteran's claim for entitlement to service connection for a heart condition has not been reopened; thus, an examination is not required. 

The Board notes that the Veteran's representative has asserted that there are no treatment records dated after 2010 associated with the claims file, and that updated treatment records would substantiate the Veteran's claim. However, the Board notes that a search of VA records was conducted by the VA Records Management Center in January 2017 with no updated treatment records added to the file. Additionally, the Veteran has not submitted any medical records or documentation in support of his claim. The duty to assist is not a one way street. If a Veteran desires help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991). Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2009 rating decision denied the Veteran's claim of service connection for what it identified at the time as PTSD, along with his claim of service connection for a heart condition on a finding that the Veteran had no current disabilities of the heart or any psychiatric disabilities. An October 2010 rating decision denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a heart condition. The Veteran did not appeal either decision.

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a psychiatric disability, the Board finds that the evidence added to the record since the September 2009 rating decision is new but not material. The Veteran was previously denied service connection for a psychiatric disability because it was found that the Veteran had no diagnoses of any psychiatric disabilities. Evidence added to the record since the last final September 2009 rating decision includes an August 2011 VA psychiatric examination report that is new, as the report was not previously considered. However, the VA examination report shows that the Veteran does not have a diagnosis of PTSD or any other psychiatric disability that conforms to the DSM-IV criteria. Therefore the report continues to show that the Veteran does not have a current psychiatric disability. Because the newly submitted evidence does not raise a reasonable possibility of substantiating the underlying claim for service connection, the Board thus finds that the VA examination report is not material. 

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to service connection for a heart condition, the Board finds that there has been no evidence at all added to the record since the October 2010 rating decision. Thus, there is no new and material evidence related to this claim.  

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a heart condition or the claim for service connection for a psychiatric disability. Therefore, the petition to reopen the previously denied claims is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a heart condition, to include as due to herbicide exposure, and the appeal is denied.

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a psychiatric disability, to include PTSD, and the appeal is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


